lee, elmer edward v. state                                          








                NO. 12-07-00457-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
CLAIR
AUDREY WOLF,    §          APPEAL FROM THE 
APPELLANT
 
V.        §          COUNTY
COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §          SAN
AUGUSTINE COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of
jurisdiction.  Appellant was convicted of
cruelty to animals.  Sentence was imposed
on October 24, 2007.
            Texas Rule of Appellate Procedure 26.2 provides that an
appeal is perfected when notice of appeal is filed within thirty days after the
day sentence is imposed or suspended in open court unless a motion for new
trial is timely filed.  Tex. R. App. P. 26.2(a)(1).  Where a timely motion for new trial has been
filed, notice of appeal shall be filed within ninety days after the sentence is
imposed or suspended in open court.  Tex. R. App. P. 26.2(a)(2).  Appellant did not file a motion for new
trial.  Therefore, her notice of appeal
was due to have been filed on or before November 23, 2007. However, Appellant
did not file her notice of appeal until November 28, 2007 and did not file a
motion for extension of time to file her notice of appeal as permitted by Texas
Rule of Appellate Procedure 26.3.




            On December 7, 2007, this court notified Appellant,
pursuant to Rules 26.2 and 37.2, that the clerk’s record did not show the
jurisdiction of this court, and it gave her until December 17, 2007 to correct
the defect.  This deadline has now
passed, and Appellant has neither shown the jurisdiction of this court or
otherwise responded to its December 7, 2007 notice.  Because this court has no authority to allow
the late filing of a notice of appeal except as provided by Rule 26.3, the
appeal must be dismissed.  See Slaton
v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  Accordingly, the appeal is dismissed
for want of jurisdiction.  
Opinion
delivered December 21, 2007.
Panel consisted
of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                                                                                                                                
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)